Case 19-00200-mdc        Doc 17   Filed 07/06/21 Entered 07/06/21 11:44:39            Desc Main
                                  Document     Page 1 of 4



               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________
                                           :
In re:                                     : Chapter 7
                                           :
JAMES FITZGERALD BOWYER,                   : Case No. 19-13113(MDC)
                                           :
                        Debtor.            :
__________________________________________:
                                           :
THE KIM LAW FIRM LLC and                   :
RICHARD KIM,                               : Adv. No. 19-00200(MDC)
                                           :
                        Plaintiffs,        :
                                           :
            v.                             :
                                           :
JAMES FITZGERALD BOWYER,                   :
                                           :
                        Defendant.         :
__________________________________________:

                    REQUEST FOR CLERK’S ENTRY OF DEFAULT

       Plaintiffs, The Kim Law Firm LLC and Richard Kim, by and through their undersigned

counsel, pursuant to Fed. R. Civ. Proc. 55 and Bankruptcy Rule 7055, hereby request that Clerk

of the Court enter a Notice of Default in the above-captioned matter. The Plaintiff duly served

the Complaint on November 21, 2019. (ECF 8). The Court entered an Order on September 10,

2020 (ECF No. 14) granting in part and denying in part Defendant’s Motion to Dismiss, and the

Defendant’s Answer was due on October 12, 2020. The Defendant, James Fitzgerald Bowyer

has not filed a response to the Complaint.
Case 19-00200-mdc     Doc 17   Filed 07/06/21 Entered 07/06/21 11:44:39     Desc Main
                               Document     Page 2 of 4



                                             Respectfully submitted,

                                             OFFIT KURMAN, P.A.

                                          By: /s/Ryan N. Boland
                                              RYAN N. BOLAND, ESQUIRE
                                              Pa. ID No. 202977
                                              1801 Market Street, Suite 2300
                                              Philadelphia, PA 19103
                                              Telephone: (267) 338-1312
                                              E-mail: rboland@offitkurman.com

Dated: July 5, 2021
Case 19-00200-mdc         Doc 17    Filed 07/06/21 Entered 07/06/21 11:44:39         Desc Main
                                    Document     Page 3 of 4



                IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________
                                           :
In re:                                     : Chapter 7
                                           :
JAMES FITZGERALD BOWYER,                   : Case No. 19-13113(MDC)
                                           :
                        Debtor.            :
__________________________________________:
                                           :
THE KIM LAW FIRM LLC and                   :
RICHARD KIM,                               : Adv. No. 19-00200(MDC)
                                           :
                        Plaintiffs,        :
                                           :
            v.                             :
                                           :
JAMES FITZGERALD BOWYER,                   :
                                           :
                        Defendant.         :
__________________________________________:

                                  CERTIFICATE OF SERVICE

       I, Ryan Boland, Esquire, certify that a true and correct copy of this document was caused

to be electronically filed this 6h day of July, 2021 with the Court’s CM/ECF system, sending

notification to all counsel of record.



                                    Thomas D. Kenny, Esquire
                                     Eileen T. Burns, Esquire
                                     Kenney, Burns & McGill
                            1500 John F. Kennedy Boulevard, Suite 520
                                     Philadelphia, PA 19102
                                  Counsel for Chapter 7 Debtor

                                    Lynne E. Feldman, Esquire
                                 221 North Cedar Crest Boulevard
                                      Allentown, PA 18104
                                       Chapter 7 Trustee

                                   -continued on following page-
Case 19-00200-mdc      Doc 17   Filed 07/06/21 Entered 07/06/21 11:44:39      Desc Main
                                Document     Page 4 of 4



                                  United States Trustee
                                Office of the U.S. Trustee
                                   200 Chestnut Street
                                        Suite 502
                                 Philadelphia, PA 19106




                                                Respectfully submitted,

                                                OFFIT KURMAN, P.A.

                                            By: /s/Ryan N. Boland
                                                RYAN N. BOLAND, ESQUIRE
                                                Pa. ID No. 202977
                                                1801 Market Street, Suite 2300
                                                Philadelphia, PA 19103
                                                Telephone: (267) 338-1312
                                                E-mail: rboland@offitkurman.com

Dated: July 6, 2021
4823-0008-2673, v. 1
